Name: Council Regulation (EEC) No 679/80 of 18 March 1980 laying down certain interim measures for the conservation and management of fishery resources off the West Greenland coast applicable to vessels flying the flag of Canada or under charter to companies registered in Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 3 . 80 Official Journal of the European Communities No L 76/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 679/80 of 18 March 1980 laying down certain interim measures for the conservation and management of fishery resources off the West Greenland coast applicable to vessels flying the flag of Canada or under charter to companies registered in Canada within sub-area 1 as defined by the Convention on Future Multilateral Cooperation in the North-West Atlantic Fisheries, bounded on the north by the parallel of 68 ° N latitude , and on the west by a line drawn parallel to and at a distance of 12 nautical miles from the base-lines from which the territorial waters of Greenland are measured . 2 . The catches which vessels flying the flag of Canada or under charter to companies registered in Canada shall be authorized to take in the period 1 February to 30 April 1980 in the zone defined in para ­ graph 1 shall be limited to the quotas laid down in Annex I. 3 . Notwithstanding paragraph 2, unavoidable by-catches of a species for which no quota is esta ­ blished in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas on 3 November 3 976 the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas the Community and Canada have initialled an Agreement providing for the extension of their Agreement on fisheries, signed on 28 June 1979 , until 31 December 1980 , and have held consultations concerning their mutual fishing allocations for 1980 ; Whereas these consultations have not yet been concluded with respect to fishery resources off the West Greenland coast ; Whereas the delegations from the two Parties have agreed on the adoption of an interim arrangement pending the outcome of their consultations, by which they recommend to their authorities to authorize vessels from the other Partv to fish in the waters under their fisheries jurisdiction in NAFO sub-areas 0 and 1 ; Whereas it is therefore appropriate that the Commu ­ nity permit fishing in Community waters by vessels flying the flag of Canada or under charter to companies registered in Canada to continue for a limited period ; Whereas, in order to allow reciprocal fishing to be pursued by both parties without undue delay, it is necessary to establish this regime as an interim measure on the basis of Article 103 of the Treaty, HAS ADOPTED THIS REGULATION : Article 1 1 . The zone to which this Regulation applies shall be the part of the fishery zone of Denmark situated Article 2 1 . Vessels fishing for the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing activities in the zones referred to in the said Article , including the reporting procedures . 2 . Vessels referred to in paragraph 1 shall keep a logbook as specified in Annex II . The original of the logbook shall be kept on board the vessel . The pink and blue copies of the logbook shall be sent each month to the Commission at the latest by the last day of the month for the preceding month . 3 . Vessels referred to in paragraph 1 shall transmit to the Commission , in accordance with the rules set No L 76/2 Official Journal of the European Communities 22. 3 . 80 out in Annex III , the information specified in that Annex . 4. The registration letters and numbers of the vessels referred to in paragraph 1 shall be clearly marked on both sides of the bow of the vessel . Article 3 1 . Fishing shall be permitted only where a licence issued by the Commission on behalf of the Commu ­ nity at the request of the Canadian authorities is held on board and where the conditions set out in the licence are observed . 2 . The number of licences issued in accordance with paragraph 1 shall not exceed 12 . 3 . When an application for a licence is submitted to the Commission , the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i ) intended method of fishing ; (j ) intended area of fishing ; (k) species which it is intended to fish ; ( 1 ) period for which a licence is requested . 4 . Each licence shall be valid for one vessel only. Where several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . Article 4 Member States shall take appropriate steps, including the regular inspection of vessels , to ensure the enforce ­ ment of this Regulation . Article 5 Where an infringement is duly established, Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action which they have taken . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 March 1980 . For the Council The President A. RUFFINI 22 . 3 . 80 Official Journal of the European Communities No L 76/3 ANNEX I QUOTAS Species Quantity(tonnes ) Greenland halibut (Reinhardtius hippoglossoides) 500 Round-nose grenadier (Coryphaenoides rupestris ) 125 Deep-water prawn (Pandalus borealis ) 440 ANNEX II The following logbook shall be used when fishing within the zone referred to in Article 1 . E U R O PE A N C O M M U N IT IE S 'L O G B O O K FO R N A FO Z O N E S 0 + 1 V es se l na m e Si de N o 1 1 ! 1 ! ! 1 I C om m un it ie s lic en ce N o C an ad ia n lic en ce N o D at e N oo n po si tio n( G M T) D ay M on th Y ea r L at it ud e Lo ng itu de N A FO di vi si on 09 | 1 ! I i i iN t 1 ! |W 1 1 T im e to w be ga n (G M T ) T im e to w fi ni sh ed (G M T ) H o u rs fi sh ed D ep th (m et re s) P os it io n at st ar t of to w Ty pe of ge ar N um be r of ne ts o r li ne s us ed M es h s iz e Ca tc h by sp ec ies (k ilo gr am s - ro un d w ei gh t) L at it ud e Lo ng i ­ tu de N A F O di vi si on C od (1 01 ; R ed fi sh (1 03 / G re en la nd ha lib ut (1 18 ) H al ib u t (1 20 ' R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ! Ca pe lin (3 40 ) P ra w n (6 39 ) \ I I \ K ep t \ \ I l \ l i D is ca rd ed L E \ l l K ep t \ \ \ \ \ \ \ l i D is ca rd ed J I l I l l \ I l l K ep t | D is ca rd ed \ \ \ \ I l \ \ I l \ \ E l K ep t l \ l I l l i l i l D is ca rd ed l i l i l i I l K ep t l l \ \ \ | | l i l i I I I l I l D is ca rd ed l i l l i l i K ep t \ \ I I l i l i I I D is ca rd ed |1 K ep t \ \ \ \ I I l i l i l i l i l l i D is ca rd ed i 1 L E l i l Su b- to ta lf or da y l K ep t l i D is ca rd ed l To ta lf or vo ya ge l K ep t l i I I l D is ca rd ed l l l l I I I I i Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n l l i I I Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo rr ed uc tio n l ! ! \ \ I I T ot al No L 76 / 4 Official Journal of the European Communities 22 . 3 . 80 R em ar ks M as te r's sig na tu re 22 . 3 . 80 Official Journal of the European Communities No L 76/ 5 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters the zone defined in Article 1 ( 1 ): (a) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species of fish in the hold ; (c ) when and where fishing is to commence . In the event that the fishing operation requires repeated daily entries into the joint management zone, a single communication on first entering the zone will suffice . 1.2. On each occasion the vessel leaves the zone after a previous notice of leaving of at least 48 hours : (a) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species of fish in the hold ; (c ) the quantity ( in kg) of each species caught since the previous transmission ; (d) the quantity ( in kg) of each species transshipped since the vessel entered the zone and the identification of the vessel of transshipment ; (e ) the quantity ( in kg) of each species landed in a port of the Community since the vessel entered the zone ; ( f) the quantity ( in kg) of discards specified by species since previous transmission . In the event that the fishing operations require repeated daily exits from the joint management zone, a single communication on the last exit will suffice . 1.3 . At weekly intervals , commencing on the seventh day after the vessel first enters the zone : (a) the information specified under point 1.4 below ; (b ) the quantity ( in kg) of each species caught since the previous transmission . 1.4 . ( a ) the name , call sign , identification numbers and letters of the vessel , and the name of the master ; (b) the licence number if the vessel is licensed to fish ; ( c ) the serial number of the message ; (d ) identification of the type of message ; (e ) the date , the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the Euro ­ pean Communities in Brussels ( telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Call sign of radio station Central GodthÃ ¥b Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Holsteinsborg Godhavn OZN OXF OXI OYS OZM No L 76/6 Official Journal of the European Communities 22 . 3 . 80 4. Form of communications The information specified under point 1 shall contain the following particulars , which shall be given in the following order :  name of vessel ;  call sign ;  external identification letters and numbers ;  serial number of the message for the voyage in question ;  indication of the type of message according to the following code :  message  when entering the zone : ' IN ,  message  when leaving the zone : 'OUT ,  weekly message : 'WKL' ;  the geographical position ;  the date on which fishing is expected to commence ;  the quantity ( in kg) of each species of fish in the hold , using the code mentioned in point .5 below ;  the quantity ( in kg) of each species discarded since the previous transmission using the code mentioned in point 5 below ;  the quantity ( in kg) of each species transshipped since the previous transmission ;  the name and call sign of the vessel of transshipment ;  the quantity ( in kg) of each species landed in a port of the Community since the previous transmission ;  the name of the master . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), 1 . Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens ), K. Whiting (Merlangus merlangus), R. Other .